Lauer, J.
In the present case no judgment has yet been entered but the motion is made by the defendant to vacate process upon him because of his position as Chancellor attached to the French Consulate-General of New York.
In this case the process was not served upon him at the Consulate premises or dwelling. Hence that phase of the matter presented in the motion in -the case of Lonsdale Shop, Inc., v. Bibily, 126 Misc.-, does not here arise.
As I have held, the mere fact that the defendant holds the position of “ Chancellor ” does not exempt the defendant from the service of process where that process is made at a proper place. I conclude, therefore, that the present service is proper.
The motion to vacate service is, therefore, denied, with ten dollars costs to the plaintiff to abide the event.